Case: 20-10424-BAH Doc #: 38-1 Filed: 09/14/20 Desc: Amendment Cover Sheet Page 1 of
                                           1


                                            UNITED STATES BANKRUPTCY COURT
                                               DISTRICT OF NEW HAMPSHIRE
   In re:
   Theresa Pearson,                                                                                Bk. No. 20-10424-BAH
                             Debtor                                                                Chapter 13


                                                   AMENDMENT COVER SHEET

   An amendment to the following petition, lists, schedules or statements is transmitted herewith:

   _____       Voluntary Petition
   _____       Statement About Your Social Security Number1
   _____       Statement of Financial Affairs
   _____       Schedule A/B – Property2
   _____       Schedule C – Property You Claim as Exempt
   _____       Schedule D – Creditors Who Have Claims Secured by Property2,3
   _____       Schedule E/F – Creditors Who Have Unsecured Claims2,3
   _____       Schedule G – Executory Contracts and Unexpired Leases
   _____       Schedule H – Co-Debtors
   __X _       Schedule I – Your Income2,4
   __X _       Schedule J – Your Expenses2,4
   _____       Form 122A-1 (Chapter 7 Statement of Your Current Monthly Income)2
   _____       Form 122A-1Supp (Statement of Exemption from Presumption of Abuse Under § 707(b)(2))
   _____       Form 122A-2 (Means Test Calculation)
   _____       Form 122B (Chapter 11 Statement of Your Current Monthly Income)2
   __          Form 122C-1 (Chapter 13 Statement of Your Current Monthly Income and Calculation of Commitment Period)2
   __ _        Form 122C-2 (Chapter 13 Calculation of Your Disposable Income)
   __X _       Summary of Assets and Liabilities
   _____       List of Creditors3
   _____       Statement of Intention for Individuals Filing Under Chapter 7
   _____       List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders in Chapter 9 or 11 Cases
   _____       Disclosure of Compensation of Attorney for Debtor
   _____       Other [Please specify:_______________________________]

   In connection with the filing of this amendment, I acknowledge that I have read and understood the terms of LBR 1009-1.

   Date: 09/14/2020                                                                          Theresa Pearson
                                                                                             By Her Attorney
                                                                                             /s/ Steven M. Notinger
                                                                                             Steven M. Notinger BNK 03229
                                                                                             Notinger Law, PLLC
                                                                                             PO Box 7010
                                                                                             Nashua, NH 03060
                                                                                             (603)888-0803
                                                                                             steve@notingerlaw.com


   ---------------------------------------------------------------------------------------------------------------------------------------------------
   1
     Amendment of the debtor’s Social Security number requires that an amended LBF 5005-4 or Official Bankruptcy Form
   121 — Statement About Your Social Security Numbers be submitted to the clerk’s office, in addition to the filing of the
   amendment. The amendment must comply with the final four digit Social Security number requirement of Bankruptcy Rule
   1005, while the copy mailed to affected parties must list the complete Social Security number.
   2
      Attach Summary of Assets and Liabilities.
   3
     Fee submitted for Amendment to Schedules D, E/F or the List of Creditors. No fee is required to change the address of a
   creditor or to add the name and address of an attorney for a listed creditor.
   4
     Any amendment to Schedule I requires an amendment to Schedule J. Schedule I must always be filed with any amendment
   to Schedule J.



   LBF 1009-1A (Eff. 11/1/16)
